


109 HR 6139 IH: To direct the Secretary of Homeland Security to impose

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6139
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Andrews (for
			 himself, Mr. Weldon of Pennsylvania,
			 and Mr. Pascrell) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To direct the Secretary of Homeland Security to impose
		  requirements for the improvement of security camera and video surveillance
		  systems at certain airports, and for other purposes.
	
	
		1.Airport security camera and
			 video surveillance systems
			(a)Modification of
			 airport security programsThe Secretary of Homeland Security
			 shall require the operator of a category X or category 1 airport, as designated
			 by the Transportation Security Administration, to modify the airport security
			 program of the airport to meet the requirements of subsection (b).
			(b)Requirements for
			 security camera and video surveillance systemsThe airport security program of a category
			 X or category 1 airport shall provide for the following:
				(1)Each security camera and video surveillance
			 system at the airport, including cameras and systems for control points into
			 and out of the airport perimeter, public areas, and all points of secured areas
			 (including air operations areas, secure identification display areas, and
			 sterile areas), shall be connected to an operating analog or digital video
			 recording system and storage device.
				(2)All public access
			 areas of the airport, both secure and non-secure, shall be monitored by
			 security cameras.
				(3)The airport shall
			 have in effect a data retention policy under which the airport, at a
			 minimum—
					(A)retains all
			 full-screen images at 30 frames per second for 3 days per camera for each
			 camera and video surveillance system at the airport; and
					(B)retains such
			 images at 5 frames per second for 7 additional days.
					(4)The airport shall
			 have sufficient digital or analog storage capacity to meet the requirements of
			 the data retention policy described in paragraph (3).
				(5)The airport shall,
			 to the extent practicable, use motion-detection activation of recording, and
			 other appropriate technologies, at remote locations of the airport.
				(6)The airport shall
			 have in effect consistent, valid, and verifiable procedures for controlling
			 access to and authenticating digitally-stored imagery.
				(7)The airport shall
			 not remove or deactivate a security camera that was installed under the
			 airport’s most recent airport security program, as approved before the date of
			 enactment of this Act, without the approval of the Secretary (or the
			 Secretary’s designee).
				(c)Deadlines
				(1)Modification of
			 airport security programsNot
			 later than 90 days after the date of enactment of this Act, each airport
			 operator that is required to modify an airport security program under this
			 section shall submit the required modifications to the Secretary (or the
			 Secretary’s designee) for approval.
				(2)Compliance with
			 airport security program modificationsThe Secretary shall require an airport
			 operator to be in full compliance with the modifications not later than the
			 545th day following the date of approval of the modifications.
				(d)Implementation
			 by Transportation Security AdministrationThe Secretary shall carry out this section
			 acting through the Assistant Secretary of Homeland Security (Transportation
			 Security Administration).
			
